There is no bill of exceptions, and for that reason this court will not pass upon the court's action in refusing written charges requested in writing by the defendant. Wright v. Walker, ante, p. 57, 81 So. 689.
The verdict of the jury was as follows:
"We, the jury, find the defendant guilty of manslaughter in the first degree and fix the punishment for a term of eighteen months."
This verdict is sufficiently certain to support the judgment. The term of punishment being fixed at 18 months, the court could sentence either to the penitentiary or to hard labor for the county. The court pronounces the judgment, and not the jury. Code 1907, § 7620; Robinson v. State, 6 Ala. App. 13,60 So. 558.
If the defendant desired to avail himself of the defense of insanity, that fact should have been specially pleaded. Code 1907, § 7176. No such plea was interposed. The issue, therefore, was not presented as required by the statutes.
Furthermore, the question of whether the defendant was sane or insane, as based upon the judgment and order of the court of March, 1918, only affected the time when the defendant should be placed upon his trial. If he was still insane, the trial would have been further suspended, but in the absence of objection and exception, this court will presume that the trial court satisfied itself, by proper investigation, that the defendant had regained his sanity.
We find no error in the record, and the judgment is affirmed.
Affirmed.